[logo.jpg]
 
December 21, 2006       


Eli Campo

 


Dear Eli:


I am pleased to offer you the position of Executive Vice President, General
Manager, Israel in our Ra’anana office with a scheduled start date on or about
February 15, 2007 as mutually agreed between you and LivePerson. This letter
shall confirm the terms and conditions of our employment offer to you:


·
You will be paid base salary at a monthly rate of 72,000 NIS (seventy-two
thousand New Israeli Shekels) according to current payroll practices in the
Israel office.



·
You will report directly to the Chief Executive Officer.



·
You will be provided with company car benefits in accordance with LivePerson’s
existing standard practices and policies.



·
You will be eligible to participate in the LivePerson bonus plan, as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Currently, the executive bonus program
contemplates milestones and objectives set in advance on at least an annual
basis as well as metrics related to overall company performance. Your target
annual bonus for the 2007 calendar year will be 215,000 NIS. Your target bonus
in subsequent years will be determined in the sole discretion of LivePerson but
in no event will the amount of any target bonus be set at less than 25% of your
then-current annual base salary. Your actual 2007 bonus payout will be
determined in the sole discretion of LivePerson based on the profitability of
the company as compared to Plan, your individual bonus target (prorated for the
portion of 2007 that you are employed at LivePerson if you are hired after
January 1, 2007), and your personal contribution to the company’s efforts and
the successful attainment of the agreed upon milestones and objectives, as
determined by your manager(s) in their sole discretion. Eligibility for and
payment of such bonus, if any, is conditioned on your being actively employed by
LivePerson as of the date the bonus, if any, is paid. Your actual bonus payment
is likely to be either greater or less than your target amount based on these
criteria. In any year, LivePerson may determine not to pay any bonus based on
the above criteria. LivePerson reserves the right to amend or terminate its
bonus plan at any time.



Your initial objectives and milestones will relate to the general areas
described below, with specific goals, metrics and other requirements to be
determined following the start date of your employment and from time to time
thereafter by the company’s Chief Executive Officer, President and/or Board of
Directors:
 
462 Seventh Avenue, 3rd Floor, New York, NY 10018   t212.609.4200  
f212.609.4201   www.liveperson.com



--------------------------------------------------------------------------------

Eli Campo
December 21, 2006
Page 2 of 5
 
v Management and oversight of the operations and personnel of the Ra’anana
office in accordance with company policies, procedures, fiscal plans and any
other corporate directives that may issue from time to time;


v Management and oversight of the company’s hosting, production and support
environments with a focus on improving existing system uptime and achieving the
company’s desired levels of system uptime, stability and scalability consistent
with the demands of the company’s current business as well as future business,
strategic and fiscal plans, as same may be updated by the company from time to
time; and


v Management and oversight of the company’s research and development function
including responsibility for the delivery of all currently planned and future
software code releases in coordination with the company’s product marketing
function and in accordance with the company’s overall product roadmap, strategy,
business and fiscal plans as same may be updated by the company from time to
time.


·
You will be granted an unvested option to purchase 300,000 shares of LivePerson
common stock at a strike price determined by the LivePerson Board of Directors.
We currently anticipate that there will be an option grant date on or before
February 15th, 2007. In the event that your first day of employment is
subsequent to the option grant date, the option grant date for your specific
option grant will be your first day of employment, and the strike price of the
options granted to you shall be the market price at the time of the grant. This
option will be granted under the terms and conditions of the LivePerson
Incentive Stock Option Plan and the Notice of Grant of Stock Option, which will
be issued to you at the time of the grant. Unvested options vest in equal
increments of 25% annually over four (4) years, beginning on the first
anniversary of the grant date. Options issued to you will be “102 capital gain
track” options to the extent that such classification is within the company’s
reasonable control. Following termination of your employment, you will have the
ability to exercise options as specified in this letter and pursuant to the
LivePerson Incentive Stock Option Plan.



·
The Employee shall be entitled to annual Recreation Pay per year according to
the then prevailing applicable law. Furthermore, you will be eligible for
vacation in accordance with LivePerson’s vacation policy as it exists from time
to time. Under the current policy, you will accrue vacation at the rate of 20
days per year, accruing pro-rata on a monthly basis following the start date of
your employment. Annual vacations may be accumulated and/or redeemed as provided
under the laws of the State of Israel. Unused vacation in any given year will be
carried forward pursuant to the company’s vacation policy as it may exist from
time to time and in accordance with the laws of the State of Israel.



·
The company will pay, at its sole cost and expense, a sum equal to 7 1/2 %
(seven and one-half percent) of the Employee’s monthly current salary on behalf
of the Employee to the Advanced Study Fund in which the Company participates.
The Employee will pay a sum equal to 2 1/2 % (two and one-half percent) of
his\her monthly current salary, at his\her expense, into said fund as is
standard practice. In addition, the company will make payments toward an
executive insurance fund, and toward disability insurance in accordance with the
laws of the State of Israel. Upon termination of employment, the company will
transfer and release to you all accrued and unpaid funds held by the company for
executive insurance and the Advance Study Fund in accordance with the
requirements of the laws of the State of Israel. The details of the foregoing
payments will be further specified in the employment agreement between you and
the company to be executed upon the start date of your employment.

 

--------------------------------------------------------------------------------

Eli Campo
December 21, 2006
Page 3 of 5
 
·
You will receive further orientation regarding benefits you are eligible for and
company policies on or shortly after your start date.



·
This offer is made contingent upon your successful completion of the Company’s
pre-employment procedures, which may include reference and background
verification of your prior employment and other information provided by you
during the interview process.



·
By signing this letter you confirm that to the best of your knowledge following
diligent inquiry and investigation you are not subject to any agreement, with a
prior employer or otherwise, which would prohibit, limit or otherwise be
inconsistent with your employment at LivePerson or prevent you from performing
your obligations to LivePerson. Additionally, please be advised that it is
LivePerson’s corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it, and you are also agreeing that you
will not use or disclose any confidential or proprietary information of
LivePerson to any third party, including any previous or subsequent employer.



·
This letter is not an Employment Agreement. Employment with LivePerson will not
take effect until an Employment Agreement with LivePerson, or any subsidiary of
LivePerson, has been executed by both you and a representative of the Company.



·
In the event of any voluntary termination of your employment, you will provide
the company with no less that six (6) months advance notice of such voluntary
termination and, if requested by the company, you will assist and cooperate with
the company to find, recruit and hire a replacement for your position, and you
will provide assistance as requested by the company for the purpose of effecting
an orderly transition of your responsibilities to such replacement. Should your
full time employment continue with the company during the six (6) month period
following your notice of voluntary termination, you will receive the following
benefits: (i) within thirty (30) days following termination, pro-rated payment
of your then-current target annual bonus, proportional to the percentage of the
relevant fiscal year actually served by you prior to your termination; and (ii)
subject to the terms of the Option Plan, any unvested options to purchase
LivePerson stock held by you that would have vested within the six (6) month
period immediately following the date of your termination will automatically and
immediately vest and become exercisable upon your date of termination and remain
exercisable for a period of up to one year following such termination, but in no
event beyond the expiration of the option term.

 

--------------------------------------------------------------------------------

Eli Campo
December 21, 2006
Page 4 of 5

 
·
In the event that your employment is involuntarily terminated by LivePerson or
any successor entity Without Cause or Constructively Terminated, whether in the
event of a Change of Control or otherwise (as such capitalized terms are defined
below), you will be eligible to receive the following severance benefits: (i)
severance in an amount equal to your then current base salary for a period of
six (6) months payable in the form of a lump-sum, cash payment due within thirty
(30) days of your date of termination; (ii) subject to the terms of the Option
Plan, any unvested options to purchase LivePerson stock held by you that would
have vested within the 12 month period immediately following your termination
will automatically and immediately vest and become exercisable upon such
termination and remain exercisable for a period of up to one year following such
termination, but in no event beyond the expiration of the option term, and (iii)
within thirty (30) days following termination, pro-rated payment of your
then-current target annual bonus, proportional to the percentage of the relevant
fiscal year actually served by you prior to your termination. . The foregoing
severance benefits will be conditioned upon your execution and non-revocation of
a general release of claims in favor of LivePerson and its subsidiaries in a
reasonable form to be provided by LivePerson.



·
A termination Without Cause shall be defined as termination of employment other
than for death, disability, termination for Cause or any resignation by you.
Cause shall be defined as: (i) your failure to substantially perform your duties
to LivePerson or any of its subsidiaries provided that the company has
previously made you aware of such failure, (ii) your conviction of, or plea of
nolo contendere to, a felony (regardless of the nature of the felony) or any
other crime involving dishonesty, fraud, or moral turpitude, (iii) your gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to LivePerson or any of its subsidiaries,
(iv) your failure to substantially comply with the rules and policies of
LivePerson or any of its subsidiaries governing employee conduct or with the
lawful directives of the Board of Directors of LivePerson, or (v) your breach of
any non-disclosure, non-solicitation, non-competition or other restrictive
covenant obligations to LivePerson or any of its subsidiaries.



·
Constructively Terminated shall be defined as resignation by you as a result of
a material diminution of your job responsibilities, level of authority, title
and/or base salary without your consent; provided, however, that (1) a change in
your title by the company resulting from a change or restructuring of titles
applied to company personnel in your peer level shall not be deemed a material
diminution in title or a Constructive Termination for purposes of this
agreement; and (2) you shall give LivePerson written notice within thirty (30)
days of the occurrence of such circumstances constituting Constructive
Termination and you shall be deemed Constructively Terminated only if LivePerson
has not cured such circumstances within twenty (20) business days following its
receipt of such notice.

   

·
Change of Control shall be defined as any transaction or group of related
transactions following which the holders of LivePerson's voting power
immediately prior to such transaction(s) no longer hold publicly-traded
securities having the voting power necessary to elect a majority of the board of
directors of the surviving entity or entities.





Please indicate your acceptance of this offer by signing below and returning one
copy to our office. LivePerson is a dynamic organization with tremendous growth
opportunities. We look forward to you joining us and hope that you share our
excitement for the opportunity it presents to everyone on the team.



--------------------------------------------------------------------------------

Eli Campo
December 21, 2006
Page 5 of 5


Sincerely,

/s/ Tim Bixby 
Tim Bixby
President/CFO

 
Accepted by:
/s/ Eli Campo                               
                         12/22/06                         
 
Eli Campo
Date
     




--------------------------------------------------------------------------------

